Award affirmed, with costs to the State Industrial Board, on the ground that the contract of employment was made in New York between a New York employee and a New York employer, and on the authority of Matter of Post v. Burger & Gohlke (216 N. Y. 544); Matter of Spratt v. Sweeney & Gray Co. (168 App. Div. 403; affd., 216 N. Y. 763); Matter of Klein v. Stoller & Cook Co. (220 id. 670) and Matter of Fitzpatrick v. Blackall & Baldwin Co. (Id. 671). All concur, except H. T. Kellogg and Hinman, JJ., dissenting on the ground that the evidence taken since the reversal of the former award (210 App. Div. 543) brings the claim within the condemnation of Donohue v. Robertson Co. (205 id. 176) and Matter of Smith v. Heine Safety Boiler Co. (224 N. Y. 9), the work in which claimant was engaged at the time of the accident being isolated construction work in New Jersey and not incidental to .any hazardous employment carried on by the employer in the State of New York.